Name: 2006/782/EC: Council Decision of 24Ã OctoberÃ 2006 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  agricultural activity;  EU finance;  European construction
 Date Published: 2006-11-24

 24.11.2006 EN Official Journal of the European Union L 328/57 COUNCIL DECISION of 24 October 2006 amending Decision 90/424/EEC on expenditure in the veterinary field (2006/782/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3) provides for the possibility of the Community's making a financial contribution to the Member States for the eradication of certain animal diseases. Currently, that Decision also provides for the possibility of a financial contribution from the Community for the eradication of infectious salmon anaemia (ISA) and infectious haematopoietic necrosis (IHN), both of which diseases affect salmonides. (2) Disease control actions for ISA and IHN are eligible for Community financial contribution only under Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector (4). (3) In the light of the adoption of Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (5), it is appropriate to amend Decision 90/424/EEC so that Community financial contributions can also be granted for eradication measures carried out by the Member States to combat other diseases in aquaculture animals, subject to Community control provisions. (4) Member States can receive financial contributions to support their national fisheries and aquaculture sector under Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (6). Article 32 of that Regulation authorises Member States to allocate funds for the eradication of diseases in aquaculture under the terms of Decision 90/424/EEC. (5) The funds for the eradication of diseases in aquaculture animals should be allocated within the operational programmes set up under Regulation (EC) No 1198/2006, the budget for which is fixed at the beginning of the programming period. (6) Financial contributions from the Community for disease control purposes in aquaculture animals should be subject to scrutiny regarding compliance with the control provisions laid down in Directive 2006/88/EC, in accordance with the same procedures as those that apply for such scrutiny and control for certain terrestrial animal diseases. (7) It is therefore appropriate to apply the procedures for financial contribution laid down in Decision 90/424/EEC also to the use of financial contribution for the control of diseases in aquaculture animals under Regulation (EC) No 1198/2006. (8) It is appropriate for this Decision to become applicable at the same time as Directive 2006/88/EC. (9) Decision 90/424/EEC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 90/424/EEC is hereby amended as follows: (1) in Article 3(1), the following indents shall be added:  epizootic haematopoietic necrosis in fish (EHN),  epizootic ulcerative syndrome in fish (EUS),  infection with Bonamia exitiosa,  infection with Perkinsus marinus,  infection with Microcytos mackini,  Taura syndrome in crustaceans,  yellowhead disease in crustaceans.; (2) the following Article shall be inserted: Article 3b Member States may allocate funds within the operational programmes drawn up in accordance with Article 17 of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (7) for the eradication of the exotic diseases in aquaculture animals referred to in Article 3(1) of this Decision, under the procedures laid down in Article 3(3), (4) and (5) of this Decision, provided that the minimum control and eradication measures laid down in Section 3 of Chapter V of Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (8) are complied with. (3) Article 5(2) shall be replaced by the following: 2. In accordance with the procedure laid down in Article 41, the list in Article 3(1) may be supplemented in line with developments in the situation, to include diseases which must be notified in accordance with Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (9) and diseases which can be transmitted to aquaculture animals. The list may also be amended or shortened to take account of progress made with the measures decided at Community level to control certain diseases. (4) The following paragraph shall be added to Article 24: 13. Member States may allocate funds within the operational programmes drawn up in accordance with Article 17 of Regulation (EC) No 1198/2006 for the eradication of the diseases in aquaculture animals referred to in the Annex. The funds shall be allocated in accordance with the procedures laid down in this Article, with the following adjustments: (a) the rate of aid shall be in accordance with the rate laid down in Regulation (EC) No 1198/2006; (b) paragraphs 8 and 9 of this Article shall not apply. The eradication shall be carried out in accordance with Article 38(1) of Directive 2006/88/EC, or under an eradication programme drawn up, approved and carried out in accordance with Article 44(2) of that Directive.; (5) the following indents shall be added to the Annex, Group I:  Spring viraemia of carp (SVC),  Viral haemorrhagic septicÃ ¦mia (VHS),  Koi herpes virus infection (KHV),  Infection with Bonamia ostreae,  Infection with Marteilia refringens,  White spot disease in crustaceans. Article 2 This Decision shall apply from 1 August 2008. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 24 October 2006. For the Council The President J. KORKEAOJA (1) Opinion of 27 April 2006 (not yet published in the Official Journal). (2) OJ C 88, 11.4.2006, p. 13. Opinion delivered following non-compulsory consultation. (3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (4) OJ L 337, 30.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 485/2005 (OJ L 81, 30.3.2005, p. 1). (5) See page 14 of this Official Journal. (6) OJ L 223, 15.8.2006, p. 1. (7) OJ L 223, 15.8.2006, p. 1. (8) OJ L 328, 24.11.2006, p. 14.; (9) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27).;